PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Lee, Jung, Hoon
Application No. 15/224,533
Filed: July 30, 2016
For: Horizontal and Vertical Axis Wind Generator

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed January 13, 2021, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record. However, in accordance with 37 CFR 1.34, the signature of Sang Ki Lee appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party in whose behalf he/she acts.

The request for relief under the CARES Act Relief Notice (COVID-19) is DISMISSED
It is noted that petitioner has submit the COVID-19 wavier for the petition to revive fee and the $525 petition fee on October 05, 2020.  Also petitioner resubmitted the COVID-19 request with the present request.  However, the COVID-19 waiver must have been filed by July 31, 2020, in order to be eligible for the waiver.1  As a result, the COVID-19 waiver is not acceptable and petitioner is required pay the petition fee under 37 CFR 1.17(m).   Therefore, $525 is necessary and has been applied towards the payment of the required petition fee.

The petition under 37 CFR 1.137(a) is hereby GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of August 07, 2019, which set a shortened statutory period for reply of three months. No extension of time under 37 CFR 1.136(a) were filed. The application became abandoned on November 08, 2019. A Notice of Abandonment was mailed on November 27, 2020.



This application is being referred to Technology Center Art Unit 3649 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.


Telephone inquiries concerning this decision should be directed to the JoAnne Burke at (571) 272-4584. 




/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions


    
        
            
        
            
    

    
        1 See June 2020 Update Coronavirus Aid, Relief, and Economic Security Act Notice (CARES)